Citation Nr: 1418976	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-40 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to "benefits awarded but unpaid" to which the Veteran would have been entitled, claimed as accrued benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 1943 to November 1945.  He died in May 2008.  The appellant is the Veteran's daughter. 

This matter arises to the Board of Veterans' Appeals (Board) from an October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The October 2008 administrative decision failed to specifically address the matter of withheld benefits due to incompetency prior to his demise; but rather determined that the appellant was due out-of-pocket expenses regarding the Veteran's funeral and burial.  

In July 2011, the Board remanded the case for further development.  


FINDING OF FACT

In April 2014, prior to any Board decision, Appellant's representative notified VA in writing that she desired to withdraw the pending appeal.


CONCLUSION OF LAW

Because Appellant has withdrawn the appeal, the Board lacks jurisdiction to adjudicate the merits of the claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been withdrawn or abandoned, it must provide an adequate statement of reasons or bases for its conclusion.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

In April 2014, Appellant notified VA in writing that she desired to withdraw the pending claim and appeal.  No Board decision has been issued.  Because no specific error of fact or law is alleged, the requirements for dismissal have been met.  38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).  This appeal has become moot by virtue of the withdrawal of all claims and appeals before VA.


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


